FILED
                             NOT FOR PUBLICATION                            JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANTONIO CRUZ-VARGAS,                      No. 08-70169

               Petitioner,                       Agency No. A078-443-346

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Miguel Antonio Cruz-Vargas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law, Vasquez-Zavala v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and for abuse of discretion the

denial of a motion for a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam). We deny the petition for review.

      The BIA properly concluded that Cruz-Vargas was ineligible for Temporary

Protected Status because he failed to establish the continuous physical presence

and continuous residence requirements for nationals of El Salvador. See 8 U.S.C.

§ 1254a(c)(1)(A)(i)-(ii); see also 73 Fed. Reg. 57131 (Oct. 1, 2008). It follows that

Cruz-Vargas’ due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

      The IJ did not abuse her discretion in denying Cruz-Vargas’ motion to

continue where his relief was speculative. See Sandoval-Luna, 526 F.3d at 1247

(denial of a motion to continue was not an abuse of discretion where relief was not

immediately available to petitioner).

      Cruz-Vargas’ remaining contention is unpersuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70169